—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Gloria Cohen Aronin, J.), dated December 16, 1991, which denied her motion to compel the Motor Vehicle Accident Indemnification Corporation to accept as timely her notice of claim pursuant to Insurance Law § 5208.
Ordered that the order is affirmed, with costs.
Since the plaintiff did not demonstrate the requisite degree of diligence in ascertaining whether a policy of insurance was in effect at the time of the accident, her notice of claim was untimely (see, Insurance Law § 5208 [a] [3] [A] [ii]; Matter of Lloyd [MVAIC], 23 NY2d 478, 482; Sain v Forrest, 130 AD2d 733; Matter of Nassau Ins. Co. v Doyle, 114 AD2d 899). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.